

REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 15, 2007,
between Tribeworks, Inc. a Delaware corporation, with headquarters located at
2001 152nd Avenue NE, Redmond, Washington 98052 (the “Company”) and West Coast
Opportunity Fund, LLC, a Delaware limited liability company with headquarters
located at 2151 Allesandro Drive, Suite 100, Ventura, California 93001 (the
“Buyer” and collectively with the Company, the “Parties”).
 
WHEREAS:
 
A. In connection with the Securities Purchase Agreement between the Company and
the Buyer of even date herewith (the “Securities Purchase Agreement”), (i) the
Company has agreed to cause its subsidiary Atlas Technology Group (US), Inc. to
issue and sell to Buyer two promissory notes, (the “Promissory Notes”); (ii) the
Company has agreed to issue and sell to Buyer a yield enhancement consisting of
up to 6,500,000 shares (each a “Yield Enhancement Share”) of the authorized but
unissued shares of the Company’s common stock, $0.0004 par value per share
(including any securities into which or for which such shares may be exchanged
for, or converted into, pursuant to any stock dividend, stock split, stock
combination, recapitalization, reclassification, reorganization or other similar
event) (the “Common Stock”); and (iii) in connection with the sale of the
Promissory Notes, the Company has agreed to issue warrants to purchase up to
6,500,000 shares of Common Stock (the “Warrants”).
 
B. To induce the Buyer to execute and deliver the Securities Purchase Agreement,
the Company has agreed to provide certain registration rights to Buyer under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.
 
C. Pursuant to certain existing agreements that provide registration rights to
certain Existing Investors (as defined below), the Company has agreed to provide
certain registration rights to the Existing Investors under the 1933 Act and
applicable state securities laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Buyer hereby agree
as follows:
 
1. Definitions.
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:
 
a. “Affiliates” shall mean directors, officers and holders of 10% or greater of
the outstanding Common Stock of the Company.
 
b. “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in Los Angeles, California are authorized or required by
law to remain closed.
 
c. “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement.
 

--------------------------------------------------------------------------------


 
d. “Effective Date” means the date that a Registration Statement has been
declared effective by the SEC.
 
e. “Effectiveness Deadline” shall mean a date that is 150 days following the
Closing Date.
 
f. “Existing Common Stock” see Existing Investors.
 
g. “Existing Investors” current investors of the Company that own restricted
shares of Common Stock or restricted warrants of the Company with registration
rights, in the amounts set forth on Schedule E, that elect to have the resale of
their restricted Common Stock registered pursuant to a Registration Statement
(“Existing Common Stock”) or the resale of restricted shares of Common Stock
underlying outstanding warrants registered pursuant to a Registration Statement
(“Existing Warrant Shares” and collectively with the Existing Common Stock, the
“Existing Securities”).
 
h. “Existing Warrant Shares” see Existing Investors.
 
i. “Filing Deadline” means the date which is 90 days after the Closing Date.
 
j. “Follow-On Registration Statement” means an additional Registration
Statement(s) to be filed by the Company if the Company is able to register only
the Target Registration Amount in the Initial Registration Statement.
 
k. “Initial Registration Statement” means the first Registration Statement to be
filed by the Company.
 
l. “Investor” means Buyer or any transferee or assignee thereof to whom Buyer
assigns its rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 11.
 
m. “Management Stockholders” means Robert Altinger, Peter Jacobson, Michael
Murphy and AMJ Holdings and any entity beneficially controlled by them.
 
n. “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
o. “Public Float” means the number of shares of Common Stock of the Company that
are outstanding, excluding shares held by Affiliates.
 
p. “Register,” “registered,” and “registration” refer to a registration effected
by preparing and filing one or more Registration Statements (as defined below)
in compliance with the 1933 Act and pursuant to Rule 415 and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.
 
q. “Registrable Securities” means the Yield Enhancement Shares and Warrant
Shares purchased pursuant to the Securities Purchase Agreement.
 
r. “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.
 
2

--------------------------------------------------------------------------------


 
s. “Required Holders” means the holders of at least a majority of the
Registrable Securities.
 
t. “Required Registration Amount” means 100% of the Yield Enhancement Shares and
Warrant Shares.
 
u. “Rule 415” means Rule 415 under the 1933 Act or any successor rule providing
for offering securities on a continuous or delayed basis.
 
v. “SEC” means the United States Securities and Exchange Commission.
 
w. “SEC Share Reduction” means a reduction in the number of shares to be
registered on a Registration Statement if the Company is advised by the staff of
the SEC in a written comment letter that it is not eligible to conduct the
offering under Rule 415 without naming the Investors as underwriters thereunder
because of the number of shares sought to be included in the Registration
Statement.
 
x. “Target Registration Amount” means the number of shares of Common Stock to be
registered in a Registration Statement that is the lesser of (i) the Required
Registration Amount or the remainder thereof not deemed effective in the Initial
Registration Statement and (ii) 30% of the Public Float of the Company.
 
y. “Warrant Shares” means shares of Common Stock underlying the Warrants.
 
2. Registration.
 
a. Mandatory Registration. 
 
(i) The Company shall prepare, and, as soon as practicable, but in no event
later than the Filing Deadline, file with the SEC the Initial Registration
Statement on Form SB-2 covering the resale of the Target Registration Amount. 
In the event that Form SB-2 is unavailable for such a registration, the Company
shall use such other form as is available for such a registration on another
appropriate form reasonably acceptable to the Required Holders, subject to the
provisions of Section 2(d).  The Initial Registration Statement prepared
pursuant hereto shall register for resale the number of shares of Common Stock
equal to the Target Registration Amount as of the date the Initial Registration
Statement is initially filed with the SEC.  The Initial Registration Statement
shall contain (except if otherwise directed by the Required Holders) the
“Selling Shareholders” and “Plan of Distribution” sections in substantially the
form attached hereto as Exhibit B.  The Company shall use its commercially
reasonable efforts to have the Initial Registration Statement declared effective
by the SEC as soon as practicable, but in no event later than the Effectiveness
Deadline.  Each Investor agrees to furnish to the Company a completed
questionnaire in the form of Exhibit C within three trading days after receiving
the Company’s written request therefor.
 
(ii) Notwithstanding the foregoing, if the Company is advised by the staff of
the SEC in a written comment letter that it is not eligible to conduct the
offering under Rule 415 promulgated under the 1933 Act without naming the
Investors as underwriters thereunder because of the number of shares sought to
be included in a Registration Statement, then the Company may reduce (an “SEC
Share Reduction”) the number of shares covered by such Registration Statement to
the maximum number which would enable the Company to conduct such offering in
accordance with the provisions of Rule 415 without naming any Investor as an
underwriter, provided that in no event shall the number of shares covered by
such Registration Statement be reduced to a number less than thirty percent
(30%) (or such lower percentage of the Company’s Public Float as may be
required, in writing, in correspondence from the SEC staff to the Company or in
a telephone conversation with the SEC staff) of the Company’s Public Float on
the actual filing date of the subject Registration Statement.
 
3

--------------------------------------------------------------------------------


 
(iii) In the event that, due to an SEC Share Reduction or otherwise, a number of
shares of Common Stock which is less than the Required Registration Amount or a
Target Registration Amount for such Registration Statement is the maximum number
of shares of Common Stock permitted to be registered by the SEC in such
Registration Statement, the unregistered portion of the Required Registration
Amount or Target Registration Amount shall be included in an initial Follow-On
Registration Statement or additional Follow-On Registration Statements (if
necessary).
 
(iv) The Company will not register the resale of shares of Common Stock held by
Management Stockholders until the earlier of (a) 50% of the Registrable
Securities are registered for resale through one or more Registration
Statement(s) and (b) the repayment of the Promissory Notes (as defined in the
Securities Purchase Agreement) by the Company.
 
(v) The Company will not register the resale of any shares of Common Stock other
than those held by Existing Investors until the resale of fifty percent (50%) of
the Registrable Securities are registered.
 
(vi) The Company shall use commercially reasonable efforts to cause the
Follow-On Registration Statement(s) to become effective as soon as practicable
following the filing thereof, but in any event, subject to the SEC Share
Reduction, the Company shall cause such amendment and/or new Registration
Statement to become effective within sixty (60) days of the date of filing of
such Follow-On Registration Statement or as promptly as practicable.
 
b. Allocation of Registrable Securities.  If the Company is unable to register
all Registrable Securities and Existing Securities that elect to be registered
in the Initial Registration Statement or a Follow-On Registration Statement,
registration of the Registrable Securities on the Initial Registration Statement
and Follow-On Registration Statement(s) shall be allocated pro rata among the
Registrable Securities and the Existing Securities. In the event that an
Investor sells or otherwise transfers any of such Investor’s Registrable
Securities that elect to be registered as permitted by Section 11 (other than
pursuant to the Plan of Distribution contained in the Registration Statement),
each transferee shall be allocated a pro rata portion of the then remaining
number of Registrable Securities included in such Registration Statement for
such transferor.  Any shares of Common Stock or Investor Warrant Shares included
in a Registration Statement and which remain allocated to any Person which
ceases to hold any Registrable Securities covered by such Registration Statement
shall be allocated to the remaining Investors , pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement, in accordance with the formula set forth above.  In no
event shall the Company include any securities other than Registrable Securities
or the Initial Securities on any Registration Statement without the prior
written consent of the Required Holders.
 
c. Legal Counsel.  At the expense of Required Holders, the Required Holders
shall have the right to select one legal counsel to review and oversee any
registration pursuant to Sections 2 and 3 which shall be McDermott Will & Emery
LLP or such other counsel as thereafter designated by (“Legal Counsel”). The
Company and Legal Counsel shall reasonably cooperate with each other in
performing the Company’s obligations under this Agreement. The Company shall
reimburse Legal Counsel an amount not to exceed $50,000 for reasonable legal
fees associated with their review of any registration statements filed pursuant
to Sections 2 and 3.
 
d. Ineligibility for Form SB-2.  In the event that Form SB-2 is not available
for the registration of the resale of Registrable Securities hereunder, the
Company shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Required Holders and (ii)
undertake to register the Registrable Securities on Form SB-2 as soon as such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form SB-2 covering the Registrable Securities has been declared
effective by the SEC.
 
4

--------------------------------------------------------------------------------


 
e.  Effect of Failure to File Registration Statement. If (i) a Registration
Statement covering the Registrable Securities required to be covered thereby and
required to be filed by the Company pursuant to this Agreement is not filed with
the SEC on or before the respective Filing Deadline (a “Filing Failure”) or (ii)
on any day after the Effective Date sales of all of the Registrable Securities
required to be included on such Registration Statement cannot be made (other
than during an Allowable Grace Period (as defined in Section 3(p)) pursuant to
such Registration Statement (including, without limitation, because of a failure
to keep such Registration Statement effective, to disclose such information as
is necessary for sales to be made pursuant to such Registration Statement or to
register a sufficient number of shares of Common Stock) (a “Maintenance
Failure”) then, as partial relief for the damages to any holder by reason of any
such delay in or reduction of its ability to sell the underlying shares of
Common Stock (which remedy shall not be exclusive of any other remedies
available at law or in equity), the Company shall pay to each holder of
Registrable Securities relating to such Registration Statement an amount in cash
equal to 1.0% of the aggregate Purchase Price (as such term is defined in the
Securities Purchase Agreement) allocable to such Investor’s Registrable
Securities included in such Registration Statement on each of the following
dates: (i) the day of a Filing Failure and on every thirtieth day (pro rated for
periods totaling less than thirty days) after a Filing Failure until such Filing
Failure is cured; and (ii) the initial day of a Maintenance Failure and on every
thirtieth day (pro rated for periods totaling less than thirty days) after a
Maintenance Failure until such Maintenance Failure is cured. The payments to
which a holder shall be entitled pursuant to this Section 2(e) are referred to
herein as “Registration Delay Payments.” Registration Delay Payments shall be
paid on the day of the Filing Failure and the initial day of a Maintenance
Failure, as applicable, and thereafter on the earlier of (A) the thirtieth day
after the event or failure giving rise to the Registration Delay Payments has
occurred and (B) the third Business Day after the event or failure giving rise
to the Registration Delay Payments is cured. In the event the Company fails to
make Registration Delay Payments in a timely manner, such Registration Delay
Payments shall bear interest at the rate of 2.0% per month (prorated for partial
months) until paid in full. The cumulative Registration Delay Payments shall not
exceed 5% of the aggregate Purchase Price (as such term is defined in the
Securities Purchase Agreement).
 
3. Related Obligations.
 
At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a) or 2(d), the Company shall use commercially
reasonable efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:
 
a. The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to the Registrable Securities and use commercially
reasonable efforts to cause such Registration Statement relating to the
Registrable Securities to become effective as soon as practicable after such
filing (but in no event later than the Effectiveness Deadline).  The Company
shall keep each Registration Statement effective pursuant to Rule 415 at all
times until the earlier of (i) the date as of which the Investors may sell all
of the Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144(k) (or any successor thereto) promulgated under
the 1933 Act or (ii) the date on which the Investors shall have sold all of the
Registrable Securities covered by such Registration Statement (the “Registration
Period”).  The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading.  The term “commercially reasonable efforts” shall
mean, among other things, that the Company shall submit to the SEC, within two
Business Days after the later of the date (i) that the Company learns that no
review of a particular Registration Statement will be made by the staff of the
SEC or that the staff has no further comments on a particular Registration
Statement, as the case may be, and (ii) of the approval of Legal Counsel
pursuant to Section 3(c) (which approval is immediately sought), a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than 48 hours after the submission of such request.
 
5

--------------------------------------------------------------------------------


 
b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with such Registration Statement, which
prospectus is to be filed pursuant to Rule 424 promulgated under the 1933 Act,
as may be necessary to keep such Registration Statement effective at all times
during the Registration Period, and, during such period, comply with the
provisions of the 1933 Act with respect to the disposition of all Registrable
Securities of the Company covered by such Registration Statement until such time
as all of such Registrable Securities shall have been disposed of in accordance
with the intended methods of disposition by the seller or sellers thereof as set
forth in such Registration Statement.  In the case of amendments and supplements
to a Registration Statement which are required to be filed pursuant to this
Agreement (including pursuant to this Section 3(b)) by reason of the Company
filing a report on Form 10-Q, Form 10-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), the Company shall
have incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
Company to amend or supplement such Registration Statement.
 
c. The Company shall (i) permit Legal Counsel to review and comment upon (y) a
Registration Statement at least three Business Days prior to its filing with the
SEC and (z) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K, and Reports on Form 10-Q and any
similar or successor reports) within a reasonable number of days prior to their
filing with the SEC, and (ii) to incorporate reasonable and timely comments of
Legal Counsel.  The Company shall notify Legal Counsel prior to taking action to
accelerate the effectiveness of a Registration Statement or any amendment or
supplement thereto.  The Company shall furnish to Legal Counsel, without charge,
(x) copies of any correspondence from the SEC or the staff of the SEC to the
Company or its representatives relating to any Registration Statement, (y)
promptly after the same is prepared and filed with the SEC, one copy of any
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by an Investor, and all exhibits and (z) upon the effectiveness of any
Registration Statement, one copy of the prospectus included in such Registration
Statement and all amendments and supplements thereto.  The Company and Legal
Counsel shall reasonably cooperate with each other in performing the Company’s
obligations pursuant to this Section 3.
 
d. The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, 3 copies of the prospectus included
in such Registration Statement and all amendments and supplements thereto (or
such other number of copies as such Investor may reasonably request) and (iii)
such other documents, including copies of any preliminary or final prospectus,
as such Investor may reasonably request from time to time in order to facilitate
the disposition of the Registrable Securities owned by such Investor.
 
6

--------------------------------------------------------------------------------


 
e. The Company shall use commercially reasonable efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by each Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during each Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during each Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction.  The Company shall promptly notify
Legal Counsel and each Investor who holds Registrable Securities of the receipt
by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.
 
f. The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(p), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver 3 copies of such supplement or amendment to
Legal Counsel and each Investor (or such other number of copies as Legal Counsel
or such Investor may reasonably request).  The Company  shall also promptly
notify Legal Counsel and each Investor in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and each
Investor by facsimile or e-mail on the same day of such effectiveness and by
overnight mail), (ii) of any request by the SEC for amendments or supplements to
a Registration Statement or related prospectus or related information, and (iii)
of the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.
 
g. The Company shall use commercially reasonable efforts to prevent the issuance
of any stop order or other suspension of effectiveness of a Registration
Statement, or the suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction and, if such an order or suspension is
issued, to obtain the withdrawal of such order or suspension at the earliest
possible moment and to notify Legal Counsel and each Investor who holds
Registrable Securities being sold of the issuance of such order or suspension
and the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose.
 
h. If the Investors engage in an underwritten public offering of the Registrable
Securities, at the reasonable request of any Investor, the Company shall furnish
to such Investor, on the date of the effectiveness of the Registration Statement
and thereafter from time to time on such dates as an Investor may reasonably
request (i) a letter, dated such date, from the Company’s independent certified
public accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Investors, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Investors.
 
7

--------------------------------------------------------------------------------


 
i. The Company shall make available for inspection by (i) any Investor, (ii)
Legal Counsel and (iii) one firm of accountants or other agents retained by the
Investors (collectively, the “Inspectors”), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees, counsel
and the Company’s independent certified public accountants to supply all
information which may be necessary and any Inspector may reasonably request;
provided, however, that each Inspector shall agree to hold in strict confidence
and shall not make any disclosure (except to an Investor) or use of any Record
or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (b) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
or any other agreement of which the Inspector has knowledge.  Each Investor
agrees that it shall, upon learning that disclosure of such Records is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Company and allow the Company, at its expense,
to undertake appropriate action to prevent disclosure of, or to obtain a
protective order for, the Records deemed confidential.  Nothing herein (or in
any other confidentiality agreement between the Company and any Investor) shall
be deemed to limit the Investors’ ability to sell Registrable Securities in a
manner which is otherwise consistent with applicable laws and regulations.
 
j. The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.


k. The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.
 
l. The Company shall use commercially reasonable efforts to cause the
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other federal or state governmental agencies or
authorities as may be necessary to consummate the disposition of such
Registrable Securities.
 
8

--------------------------------------------------------------------------------


 
m. The Company shall make generally available to its security holders as soon as
practical, but not later than 120 days after the close of the period covered
thereby, an earnings statement (in form complying with, and in the manner
provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the Effective Date of the Registration Statement.
 
n. The Company shall otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC in connection with any
registration hereunder.
 
o. Within 5 Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall: (i)
file a definitive prospectus with the SEC under Rule 424(b) of the 1933 Act; and
(ii) deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.


p. Notwithstanding anything to the contrary contained herein, at any time after
the Registration Statement has been declared effective by the SEC, the Company
may delay the disclosure of material, non-public information concerning the
Company the disclosure of which at the time is not, in the good faith opinion of
the Board of Directors of the Company and its counsel, in the best interest of
the Company and, in the opinion of counsel to the Company, otherwise required (a
“Grace Period”); provided, that the Company shall promptly (i) notify the
Investors in writing of the existence of material, non-public information giving
rise to a Grace Period (provided that in each notice the Company will not
disclose the content of such material, non-public information to the Investors)
and the date on which the Grace Period will begin, and (ii) notify the Investors
in writing of the date on which the Grace Period ends; and, provided further,
that no Grace Period shall exceed 20 consecutive days and during any 365-day
period such Grace Periods shall not exceed an aggregate of 30 days and the first
day of any Grace Period must be at least two trading days after the last day of
any prior Grace Period (each, an “Allowable Grace Period”).  For purposes of
determining the length of a Grace Period above, the Grace Period shall begin on
and include the date the Investors receive the notice referred to in clause (i)
and shall end on and include the later of the date the Investors receive the
notice referred to in clause (ii) and the date referred to in such notice.  The
provisions of Section 3(g) hereof shall not be applicable during the period of
any Allowable Grace Period.  Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 3(f) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable.  Notwithstanding anything to the contrary contained
herein, the Company shall cause its transfer agent to deliver unlegended shares
of Common Stock to a transferee of an Investor in accordance with the terms of
the Securities Purchase Agreement in connection with any sale of Registrable
Securities with respect to which an Investor has entered into a contract for
sale, and, if required under applicable securities laws, deliver a copy of the
prospectus included as part of the applicable Registration Statement, prior to
the Investor’s receipt of the notice of a Grace Period and for which the
Investor has not yet settled.
 
q. The Company shall use commercially reasonable efforts to cause all of the
Registrable Securities covered by a Registration Statement to be listed or
quoted on each securities exchange or quotation service on which securities of
the same class or series issued by the Company are then listed or quoted. The
Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 3(q).
 
r.  If reasonably requested by an Investor, The Company shall within 5 days of
receipt of notice from such Investor (i) incorporate in a prospectus supplement
or post-effective amendment such information as an Investor reasonably requests
to be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.
 
9

--------------------------------------------------------------------------------


 
s.  On the date hereof, the Company shall furnish to the Investors lock-up
agreements executed by each Person listed on Exhibit D hereto pursuant to which
each such Person shall agree not to sell, transfer or dispose any shares of
Common Stock owned by such Person pursuant to the terms thereof.
 
4. Obligations of the Investors.
 
a. At least 5 Business Days prior to the first anticipated filing date of each
Registration Statement, the Company shall notify each Investor in writing of the
information the Company requires from such Investor if such Investor elects to
have any of such Investor’s Registrable Securities included in such Registration
Statement.  It shall be a condition precedent to the obligations of the Company
to complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Investor that such Investor shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it, as shall be reasonably required to effect and maintain the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.
 
b. Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.
 
c. Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f), such Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required.  Notwithstanding anything to the contrary contained herein, the
Company shall, to the extent it may do so under applicable federal and state
securities law, cause its transfer agent to deliver unlegended shares of Common
Stock to a transferee of an Investor in accordance with the terms of the
Securities Purchase Agreement in connection with any sale of Registrable
Securities with respect to which an Investor has entered into a contract for
sale prior to the Investor’s receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) and for which the Investor has not yet settled.
 
d. Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act applicable to it in connection with sales
of Registrable Securities pursuant to the Registration Statement.
 
5. Holdback Agreement.
 
a. Restrictions on Public Sale by Investor. To the extent not inconsistent with
applicable law, if Investor’s Yield Enhancement Shares or Warrant Shares are
included in a registration statement, Investor agrees not to effect any public
sale or distribution of the issue being registered or a similar security of the
Company, or any securities exercisable for such securities, including a sale
pursuant to Rule 144 under the 1933 Act, during the fourteen (14) days prior to,
and during the one hundred eighty (180) day period beginning on, the effective
date of such registration statement (except as part of the registration), if and
to the extent requested by the managing underwriter or underwriters in the case
of an underwritten public offering, provided that management and the founding
shareholders of the Company shall also be subject to similar holdback
agreements, the terms of which are not more favorable than those of the
Investor, based on each shareholder’s pro-rata ownership of the Common Stock.
 
10

--------------------------------------------------------------------------------


 
b Restrictions on Public Sale by the Company and Others. Until the earlier of
(a) the sale of all of the Registrable Securities by the Investor and (b) two
years from the date of this Agreement, the Company agrees not to effect any
public sale or distribution of any securities similar to those being registered,
or any securities convertible into or exchangeable or exercisable for such
securities during the 14 days prior to and during the 90 day period beginning on
the Effective Date of any Registration Statement other than on Form S-8 or Form
S-4.
 
6. Lock-Up.
 
a. Lock-Up. In the event of a firmly-underwritten public offering of Common
Stock or other equity interest of the Company for the account of the Company
registered under the Securities Act by a nationally recognized investment bank
resulting in at least US $35,000,000 in gross proceeds (before underwriters’
discounts and selling commissions) to the Company (the “Public Offering”),
Investor agrees that, if so requested by the managing underwriter of such
offering, for a period of six (6) months commencing on the effective date of the
registration statement filed under the 1933 Act relating to the Public Offering
(the “Lock-up Period”), Investor will not offer, sell, contract to sell, grant
any option for the sale of, or otherwise dispose of, directly or indirectly, any
of the Registrable Securities, any securities which the Registrable Securities
are exercisable for any other securities of the Company, including, without
limitation, any Yield Enhancement Shares or Warrant Shares, provided that
management and the founding shareholders of the Company shall also be subject to
similar lockup agreements, the terms of which are not more favorable than those
of the Investor, based on each shareholder’s pro-rata ownership of the Common
Stock. In order to enable the Company to enforce the aforesaid restrictions on
transfer, Investor hereby agrees that the Company may impose stop-transfer
instructions with respect to the securities of the Company owned beneficially or
of record by Investor until the end of such six-month period.
 
b. Extension of Lock-Up Period. In the event that the National Association of
Securities Dealers, any other state or federal regulatory authority requires
that the Lock-Up Period be extended in connection with the Public Offering,
Investor agrees that it will use commercially reasonable efforts to execute any
agreements and other documents to extend the Lock-Up Period to the extent
required by the National Association of Securities Dealers or such regulatory
authority.
 
c. Waiver of Lock-Up Provisions. Any one or more of the restrictions set forth
in this Section 6: (i) may be waived by the board of directors of the Company if
it determines in good faith and in the exercise of its fiduciary duties that
such waiver would be in the best interests of the Company and its stockholders
for any valid business purpose, including, without limitation, to increase the
liquidity of the Common Stock; and (ii) will be null and void upon the
consummation of any tender offer to purchase all or substantially all of the
Company’s issued and outstanding securities or any merger, consolidation or
other reorganization of the Company with or into an unaffiliated Person if such
transaction is approved by the affirmative vote of the requisite number of
record and beneficial owners of the Company’s then outstanding and entitled to
vote on such transaction.

 
11

--------------------------------------------------------------------------------


 
7. Expenses of Registration.
 
All reasonable expenses, other than underwriting discounts, commissions or
concessions and brokers’ or agents’ commissions or concessions or selling
commissions or concessions, incurred in connection with registrations, filings
or qualifications pursuant to Sections 2 and 3, including, without limitation,
all registration, listing and qualifications fees, printers and accounting fees,
and fees and disbursements of counsel for Company shall be paid by the Company. 
 
8. Indemnification.
 
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:
 
a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, and representatives of, and each Person,
if any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several, (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an Indemnified
Person is or may be a party thereto (“Indemnified Damages”), to which any of
them may become subject insofar as such Claims (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement of a material fact in
a Registration Statement or any post-effective amendment thereto or in any
filing made in connection with the qualification of the offering under the
securities or other “blue sky” laws of any jurisdiction in which Registrable
Securities are offered (“Blue Sky Filing”), or the omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement or
(iv) any violation by the Company of this Agreement (the matters in the
foregoing clauses (i) through (iv) being, collectively, “Violations”).  Subject
to Section 8(c), the Company shall reimburse the Indemnified Persons, promptly
as such expenses are incurred and are due and payable, for any legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim.  Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 8(a): (i) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Indemnified Person for such
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto, if
such prospectus was timely made available by the Company pursuant to Section
3(d); (ii) with respect to any preliminary prospectus, shall not inure to the
benefit of any such Person from whom the Person asserting any such Claim
purchased the Registrable Securities that are the subject thereof (or to the
benefit of any Person controlling such Person) if the untrue statement or
omission of material fact contained in the preliminary prospectus was corrected
in the prospectus, as then amended or supplemented, if such prospectus was
timely made available by the Company pursuant to Section 3(d), and the
Indemnified Person was promptly advised in writing not to use the incorrect
prospectus prior to the use giving rise to a violation and such Indemnified
Person, notwithstanding such advice, used it or failed to deliver the correct
prospectus as required by the 1933 Act and such correct prospectus was timely
made available pursuant to Section 3(d); (iii) shall not be available to the
extent such Claim is based on a failure of the Investor to deliver or to cause
to be delivered the prospectus made available by the Company, including a
corrected prospectus, if such prospectus or corrected prospectus was timely made
available by the Company pursuant to Section 3(d); and (iv) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investor pursuant to Section 11.
 
12

--------------------------------------------------------------------------------


 
b. In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 8(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 8(c), such Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party, promptly as such expenses are incurred and are due and payable, in
connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 8(b) and the agreement
with respect to contribution contained in Section 9 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of such Investor, which consent shall not be unreasonably
withheld or delayed; provided, further, however, that the Investor shall be
liable under this Section 8(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to such Investor as a result of the
sale of Registrable Securities pursuant to such Registration Statement.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 11. 
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 8(b) with respect to any preliminary
prospectus shall not inure to the benefit of any Indemnified Party if the untrue
statement or omission of material fact contained in the preliminary prospectus
was corrected on a timely basis in the prospectus, as then amended or
supplemented.
 
c. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 8 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 8, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding.  In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates.  The Indemnified Party or Indemnified Person shall
cooperate reasonably with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim.  The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent.  No indemnifying
party shall, without the prior written consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such Claim or
litigation.  Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 8
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.
 
13

--------------------------------------------------------------------------------


 
d. The indemnification required by this Section 8 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
e. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
9. Contribution.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
8 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.
 
10. Reports Under the 1934 Act.
 
With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:


a. make and keep public information available, as those terms are understood and
defined in Rule 144;
 
14

--------------------------------------------------------------------------------


 
b. file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company
remains subject to such requirements (it being understood that nothing herein
shall limit the Company’s obligations under Section 4(c) of the Securities
Purchase Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and
 
c. furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, at Investor’s expense, (i) a written
statement by the Company, if true, that it has complied with the reporting
requirements of Rule 144, the 1933 Act and the 1934 Act, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Investors to sell such securities pursuant to
Rule 144 without registration.
 
11. Assignment of Registration Rights.
 
The rights under this Agreement shall be assignable by the Investor to any
transferee of all or any portion of such Investor’s Registrable Securities if:
(i) the Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment; (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the Registrable
Securities with respect to which such registration rights are being transferred
or assigned; (iii) immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the 1933 Act and applicable state securities laws; (iv) at or before the time
the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein; and (v) such transfer shall
have been made in accordance with the applicable requirements of the Securities
Purchase Agreement.
 
12. Mergers, Etc.
 
The Company will not, directly or indirectly, enter into any merger,
consolidation or reorganization in which the Company will not be the surviving
corporation unless the proposed surviving corporation, prior to such merger,
consolidation or reorganization, agrees in writing to assume the obligations of
the Company under this Agreement, and for that purpose references hereunder to
“Registrable Securities” shall be deemed to be references to the securities the
Investors would be entitled to receive in exchange for Registrable Securities
under any such merger, consolidation or reorganization; provided, however, that
the provisions of this Section 12 shall not apply in the event of any merger,
consolidation or reorganization in which the Company is not the surviving
corporation if each Investor is entitled to receive in exchange for its
Registrable Securities consideration consisting solely of (a) cash; (b)
securities of the acquiring corporation which may be immediately sold to the
public without registration under the 1933 Act; or (c) securities of the
acquiring corporation which the acquiring corporation has agreed to register
within 90 days of completion of the transaction for resale to the public
pursuant to the 1933 Act.
 
13. Amendment of Registration Rights.
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders.  Any amendment or waiver effected in accordance with this Section 13
shall be binding upon each Investor and the Company.  No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities.  No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.
 
15

--------------------------------------------------------------------------------


 
14. Miscellaneous.
 
a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities.  If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the such record
owner of such Registrable Securities.
 
b. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
If to the Company:  Tribeworks, Inc.
2001 152nd Avenue NE
Redmond, Washington 98052
Attn: Peter B. Jacobson
Facsimile: (949) 723-0970
 
With a copy (which shall not constitute notice) sent to:
 
Hughes & Luce, LLP
1717 Main Street, Suite 2800
Dallas, Texas 75201
Attn: I. Bobby Majumder, Esq.
Facsimile: (214) 939-5849
 
If to Buyer:   West Coast Opportunity Fund, LLC
2151 Alessandro Drive, Suite 100
Ventura, CA 93001
Attention: Atticus Lowe, CFA
Facsimile: (805) 648-6488


With a copy (which shall not constitute notice) sent to:
 
McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173
Attn:   Stephen E. Older, Esq.
                    Meir A. Lewittes, Esq.
Facsimile: (212) 547-5400


16

--------------------------------------------------------------------------------




 Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by a courier or overnight courier service shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.


c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
d. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to contracts made and to be
performed wholly within that state, without regard to the conflict of law rules
thereof. Any suit, action or proceeding seeking to enforce any provision of, or
based on any dispute or matter arising out of or in connection with, this
Agreement must be brought in the state and federal courts located in the state
of Delaware. Each of the parties (a) consents to the exclusive jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding, (b) irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum, (c) will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such
court, and (d) will not bring any action relating to this Agreement in any other
court.
 
e. This Agreement, the other Transaction Documents (as defined in the Securities
Purchase Agreement) and the instruments referenced herein and therein constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. 
This Agreement, the other Transaction Documents and the instruments referenced
herein and therein supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof.
 
f. Subject to the requirements of Section 11, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.
 
g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.
 
h. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to each
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.
 
i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
17

--------------------------------------------------------------------------------


 
j. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.
 
k. This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as expressly
provided in Section 11 hereof.
 
l. All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in the
Agreement, by the Required Holders.
 
m. If attorneys’ fees or other costs are incurred to secure performance of any
obligations hereunder, or to establish damages for the breach thereof or to
obtain any other appropriate relief, or to defend against any of the foregoing
actions, the prevailing party will be entitled to recover reasonable attorneys’
fees and costs incurred in connection therewith.
 
[SIGNATURE PAGE FOLLOWS]
 
18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Buyer and the Company has caused its respective signature
page to this Registration Rights Agreement to be duly executed as of the date
first written above.
 

        COMPANY:       TRIBEWORKS, INC.  
   
   
  By:    

--------------------------------------------------------------------------------

Name: Peter B. Jacobson   Title:  Chief Executive Officer

 

       
BUYER:
     
WEST COAST OPPORTUNITY FUND, LLC
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Atticus Lowe  
Title:  Chief Investment Officer

 
[Signature Page to Registration Rights Agreement]
 

--------------------------------------------------------------------------------



EXHIBIT A
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
            , 200   
 
[Transfer Agent]
[Address]
Attention:  [                       ]
 

 
Re:
Tribeworks, Inc.

 
Ladies and Gentlemen:
 
[We are][I am] counsel to Tribeworks, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) entered into
by and among the Company and the buyer named therein (the “Buyer”) pursuant to
which the Company issued to the Holders [*] shares (the “Shares”) of Common
Stock, $0.0004 par value (“Common Stock”) of the Company and warrants (the
“Warrants”) exercisable of the purchase of [*] shares of Common Stock of the
Company.  Pursuant to the Securities Purchase Agreement, the Company also has
entered into a Registration Rights Agreement with the Holders (the “Holders”)
(the “Registration Rights Agreement”) pursuant to which the Company agreed,
among other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), including the Shares, under the Securities Act
of 1933, as amended (the “1933 Act”).  In connection with the Company’s
obligations under the Registration Rights Agreement, on                 , 200 ,
the Company filed a Registration Statement on Form SB-2 (File No.
333-             ) (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) relating to the Registrable Securities which
names each of the Holders as a selling shareholder thereunder.
 
In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.
 
This letter shall serve as our notice to you that the shares of Common Stock
registered pursuant to the Registration Statement are currently freely
transferable by the Holders pursuant to the Registration Statement.
 
 
Very truly yours,
 
 
 
[ISSUER’S COUNSEL]
 
 
 
By:
 
 
 
 
 
cc:
[LIST NAMES OF HOLDERS]
         

 

--------------------------------------------------------------------------------



EXHIBIT B
 
SELLING SHAREHOLDERS
 
The shares of Common Stock being offered by the selling shareholders were
originally issued by the Company to investors in certain private placement
transactions.  We are registering the resale of these shares of Common Stock in
order to permit the selling shareholders to offer the shares for resale from
time to time.  Except for the ownership of the shares of Common Stock issued
pursuant to the Securities Purchase Agreement or pursuant to a Subscription
Agreement, the selling shareholders have not had any material relationship with
us within the past three years.
 
The table below lists the selling shareholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
shareholders.  The second column lists the shares of Common Stock being offered
by this prospectus by the selling shareholders as of the date hereof.
 
The third column lists the shares of Common Stock being offered by this
prospectus by the selling shareholders.
 
In accordance with the terms of a registration rights agreement with the selling
shareholders, this prospectus generally covers the resale of up to 100% of the
shares of Common Stock issued by the Company to the Securities Purchase
Agreement.
 
The fourth column assumes the sale of all of the shares offered by the selling
shareholders pursuant to this prospectus.
 
The selling shareholders may sell all, some or none of their shares in this
offering.  See “Plan of Distribution.”
 
Name of Selling Shareholder
 
Number of Shares of
Common Stock Owned
Prior to Offering
 
Maximum Number of
Shares of Common Stock to
be Sold Pursuant to this
Prospectus
 
Number of Shares of
Common Stock Owned
After Offering
 
 
 
 
 
 
 




--------------------------------------------------------------------------------



PLAN OF DISTRIBUTION
 
We are registering the shares of Common Stock issued to investors pursuant to
the Securities Purchase Agreement and certain Subscription Agreements to permit
the resale of these shares of Common Stock by the selling shareholders from time
to time after the date of this prospectus.  We will not receive any of the
proceeds from the sale by the selling shareholders of the shares of Common
Stock.  We will bear all fees and expenses incident to our obligation to
register the shares of Common Stock.
 
The selling shareholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents pursuant to the terms
of the Registration Rights Agreement.  If the shares of Common Stock are sold
through underwriters or broker-dealers, the selling shareholders will be
responsible for underwriting discounts and commissions and brokers’ or agents’
commissions or selling commissions.  The shares of Common Stock may be sold in
one or more transactions at fixed prices, at prevailing market prices at the
time of the sale, at varying prices determined at the time of sale, or at
negotiated prices.  These sales may be effected in transactions, which may
involve crosses or block transactions:
 

·
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

     

  · in the over-the-counter market;

     

  · in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

     

  · through the writing of options, whether such options are listed on an
options exchange or otherwise;

     

  · ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

     

  · block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

     

  · purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

     

  · an exchange distribution in accordance with the rules of the applicable
exchange;

     

  · privately negotiated transactions;

     

  · sales pursuant to Rule 144;

     

  · broker-dealers may agree with the selling shareholders to sell a specified
number of such shares at a stipulated price per share;

     

  · a combination of any such methods of sale; and

     

  · any other method permitted pursuant to applicable law.

 

--------------------------------------------------------------------------------


 
If the selling shareholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). 
 
The selling shareholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act.  At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling shareholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.
 
Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that any selling shareholder will sell any or all of
the shares of Common Stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.
 
The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of Common Stock by the selling
shareholders and any other participating person.  Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Common
Stock to engage in market-making activities with respect to the shares of Common
Stock.  All of the foregoing may affect the marketability of the shares of
Common Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.
 
We will pay all expenses of the registration of the resale of the shares of
Common Stock pursuant to the registration rights agreement, estimated to be
$[     ] in total, including, without limitation, Securities and Exchange
Commission filing fees and expenses of compliance with state securities or “blue
sky” laws; provided, however, that a selling shareholder will pay all
underwriting discounts, commissions and concessions and brokers’ or agents’
commissions and concessions or selling commissions and concessions, if any.  We
will indemnify the selling shareholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreement, or the selling shareholders will be entitled to contribution.  We
will be indemnified by the selling shareholders against civil liabilities,
including liabilities under the Securities Act, that may arise from any written
information furnished to us by the selling shareholder specifically for use in
this prospectus, in accordance with the related registration rights agreement,
or we may be entitled to contribution.
 
Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of Common Stock will be freely tradable in the hands of
persons other than our affiliates.
 

--------------------------------------------------------------------------------



EXHIBIT C
 
INVESTOR QUESTIONNAIRE
 
The information contained in this questionnaire will be relied upon by
Tribeworks Inc. (the “Company”) and its advisors.  Accordingly, by signing this
questionnaire, you represent as follows:
 
(i) The information contained herein is complete and accurate and may be relied
upon by the Company and its advisors; and
 
(ii) You will notify the Company immediately of any material change in any
information provided herein.
 
Although the Company will use commercially reasonable efforts to keep the
information provided in the answers to this questionnaire strictly confidential,
the Company may present this questionnaire and the information provided in it to
such parties as the Company reasonably deems advisable if called upon to
establish the availability under any federal or state securities laws of an
exemption from registration or if the contents thereof are relevant to any issue
in any action, suit, or proceeding to which the Company is a party or by which
it is or may be bound.
 
This questionnaire does not constitute an offer by the Company, but rather is a
request for information.
 
Thank you for taking the time to complete this questionnaire.
 

--------------------------------------------------------------------------------



Investor Information
 
INSTRUCTIONS: Please print or type all answers. If the answer to any question is
“none” or “not applicable,” please so state.
 
Part A - General
   
 
For Entities:
   
 
1. Name:
   
 
2. Taxpayer Identification Number:
   
 
3. Jurisdiction and Year of Organization:
   
 
4. Nature of Business:
   
 
5. Business Address:
   
 
6. Business Telephone Number:

 
Part B - Type of Investor
 
1. Are you:
 

 
(i)
A bank as defined in Section 3(a)(2) of the Securities Act of 1933 (the
“Securities Act”) or a savings and loan association or other institution as
defined in Section 3(a)(5)(A) of the Securities Act whether acting in its
individual or fiduciary capacity?

Yes       No      
 

 
(ii)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934? Yes       No      

 

 
(iii)
An insurance company as defined in Section 2(a)(13) of the Securities Act?

Yes      No      
 

--------------------------------------------------------------------------------


 

 
(iv)
An investment company registered under the Investment Company Act of 1940 (the
“Company Act”) or a business development company as defined in Section 2(a)(48)
of the Company Act? Yes      No      

 

 
(v)
A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958? Yes      No      

 

 
(vi)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000?
Yes      No      

 

 
(vii)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (“ERISA”) whose the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings
and loan association, insurance company, or registered investment adviser, or
that has total assets in excess of $5,000,000? Yes      No      

 

 
(viii)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940? Yes      No      

 

 
(ix)
An organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, a corporation, Massachusetts or similar business trust, or
partnership with total assets in excess of $5,000,000, which was not formed for
the specific purpose of acquiring the securities of a particular issuer? 
Yes      No      

 

 
(x)
An entity in which all of the equity owners are “accredited investors,” as such
term is defined under the Securities Act of 1933?  Yes      No      

 

 
(xi)
A self-directed plan with investment decisions made solely by persons who are
accredited investors? Yes      No      Please attach a separate sheet setting
forth the basis for the representation that they are “accredited investors.”

 

 
(xii)
A natural person whose individual net worth, or joint net worth with your
spouse, exceeds $1,000,000? (In calculating your net worth, you may include all
assets, such as your home, home furnishings and automobiles, less your
liabilities.) Yes      No      

 

 
(xiii)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with your spouse in excess of $300,000
in each of those years, and has a reasonable expectation of reaching the same
income level in the current year? Yes      No      

 

 
(xiv)
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities of a particular issuer, whose investments
are directed by a sophisticated person with sufficient knowledge and experience
in financial and business matters to evaluate the merits and risks of the
trust’s investments? Yes      No      

 

--------------------------------------------------------------------------------


 
Part C - Financial and Other Data
 
1. If you are an entity, please indicate the range of your total amount of
assets.
 
$0 - $5,000,000
 
Over $5,000,000
 
2. Do you have adequate liquid assets (defined as cash, cash equivalents and
freely marketable securities) to meet your current needs and personal
contingencies?  Yes         No         
 
3. Please indicate your other investment experience (e.g., stocks, real estate,
etc.)
 
4. Do you or the persons who make investment decisions on your behalf have
sufficient knowledge and experience in financial and business matters to
evaluate the merits and risks of your investments?
Yes         No         
 
5. Do you typically use a purchaser representative in connection with your
investments (i.e., someone who has such knowledge and experience in financial
and business matters that he or she is capable of evaluating the merits and
risks of your investments and whom you acknowledge in writing during the course
of your investment to be your purchaser representative)? 
Yes         No         
 
If so, please provide the name, address and telephone number of your purchaser
representative.
 
IN WITNESS WHEREOF, the undersigned has executed this questionnaire as of
                , 200  , and declared that it is truthful and correct.
 

       
   
   
  By:    

--------------------------------------------------------------------------------

Name:
 
Title:




--------------------------------------------------------------------------------


 
EXHIBIT D
 
PERSONS EXECUTING LOCK-UP AGREEMENTS PURSUANT TO
SECTION 3(s) OF THE AGREEMENT


Robert Altinger
AMJ Holdings
Gordon Blankstein
Robert Blankstein
Yvonne Blankstein
Peter B. Jacobson
Michael T. Murphy



--------------------------------------------------------------------------------


